DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claims 2-6 depend from claim 1 and are therefore rejected to accordingly under 35 USC 112b.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (US20170235309).
	
	Regarding claim 1 (Original), Nakanishi discloses an autonomous vacuum cleaner capable of cleaning while travelling along a floor surface, comprising: 
	a vacuum cleaner body (Figure 1A Element 11) including a cleaning means (Figure 2B Element 18) configured to suck up dirt and the like on the floor surface; 
	a far sensor (Paragraph 0027 Element 22) configured to detect a target object at a far distance from the vacuum cleaner body; 
	a near sensor (Paragraph 0024 Element 21) configured to detect a target object at a near distance from the vacuum cleaner body; and 
	a control means (Paragraph 0031 Element 26) configured to control the far sensor and the near sensor, wherein 
	the control means is configured including a surrounding information generator configured to generate surrounding information related to target objects around the vacuum cleaner body, on the basis of far information detected by the far sensor and near information detected by the near sensor (Paragraph 0031 Lines 8-11 discloses the control unit reads, in real time, detection values obtained by contact sensor 21 and the distance measuring sensors 22 and moreover controls the drive of the driving wheels 16, 16 via the motors 28, 28 based on the read detection results. By this control, it becomes possible that the main casing 15 (vacuum cleaner 1) is made to automatically travel so as to avoid obstacles).

	Regarding claim 4 (Currently Amended), Nakanishi discloses the autonomous vacuum cleaner according to claim 1, wherein the surrounding information generator generates surrounding information on whether or not a target object is present around the vacuum cleaner body, on the basis of the far information and the near information. (Nakanishi Paragraph 0031 Lines 7-14 “Thus, the control unit 26 reads, in real time, detection values obtained by the contact sensor and distance measuring sensor and moreover controls the drive of the driving wheels, via the motors, based on the read detection values. By this control, it becomes possible that the main casing is made to autonomously travel so as to avoid obstacles…”)	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Johnson (US20140188325).

Regarding claim 2 (Original), Nakanishi discloses all elements of the current invention stated above except
	the far sensor is a distance sensor configured to measure a distance from the vacuum cleaner body to a target object present in a predetermined direction, and measures a distance to the target object at a plurality of measuring points arranged on a vertical plane crossing the predetermined direction, 
	the near sensor is a contact sensor configured to detect contact with the target object in the predetermined direction, and 
	the distance sensor is provided to a part of the contact sensor. 
	
	Johnson teaches a mobile robot that can clean while traversing a surface and including
	 the far sensor is a distance sensor (Paragraph 0098 recites “The sensor system may include one or more types of sensors supported by the robot body, which may include obstacle detection obstacle avoidance sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, a camera (e.g. volumetric point cloud imaging, three dimensional imaging and depth map sensors, visible light camera and/or infrared camera, sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical auxiliary sensing that measures properties of scattered light to range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc.”) configured to measure a distance from the vacuum cleaner body to a target object present in a predetermined direction, and measures a distance to the target object at a plurality of measuring points arranged on a vertical plane crossing the predetermined direction, (Paragraph 0054 of the Instant Application reads “The front sensor 31 as the far sensor is not limited to a 3D sensor such as a depth camera or a 3D-LIDAR as in the above embodiment, and may be an imaging means such as a CCD camera including a lens and an imaging device.” Therefore, the LIDAR sensor taught by Johnson would perform the same as the distance sensor disclosed in the Instant Application and would be capable of being configured to measure a distance from the vacuum cleaner body to a target object present in a predetermined direction, and measures a distance to the target object at a plurality of measuring points arranged on a vertical plane crossing the predetermined direction.) 
	the near sensor is a contact sensor (Paragraph 0100 recites “In some implementations, the sensor system includes the obstacle sensor system, which may have one or more proximity sensors and bump or contact sensor in communication with the robot controller…”) configured to detect contact with the target object in the predetermined direction (The contact sensor would detect contact when the bumper contacts an object in the direction of the bumper), and 
	the distance sensor is provided to a part of the contact sensor. (Paragraph 0101 recites “The sensor system may include a laser scanner mounted on a forward portion of the robot body and in communication with the robot controller. In the example shown in FIGS. 4 and 6, the laser scanner is mounted on the bumper as part of the obstacle sensor system.” Paragraph 0102 recites “The laser scanner is a scanning LIDAR…” therefore the distance sensor laser scanner is provided to a part of the contact sensor which is the bumper)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakanishi with the teachings of Johnson to provide the far sensor as a distance sensor, the near sensor as a contact sensor, and 

	Regarding claim 3, Nakanishi as modified by Johnson teaches all elements of the current invention as stated above including the contact sensor includes a transparent member configuring a part of a peripheral surface of the vacuum cleaner body in the predetermined direction (Johnson Paragraph 0061 recites “In some examples, the bumper housing is made from infrared (IR) transparent and visible light-blocking plastic.”), the distance sensor includes a light emitter configured to emit light, and a light receiver configured to receive reflected light reflected from the target object (The distance sensor is a scanning LIDAR (Laser Detection and Ranging) which works by targeting an object with a laser and measuring the time for the reflected light to return to the receiver), and the light emitter and light receiver are provided on an inside of the transparent member (Johnson Paragraph 0061, Lines 15-22 “The bumper housing seals therein the bumper sensors, such as an array of proximity sensors, and the auxiliary circuit board. The bumper housing includes a single sealed aperture through which a communication line exits from the auxiliary circuit board to mate with a main circuit board of the robot.” The bumper housing is made from infrared transparent and visible light blocking plastic which allows the sensor to emit and receive light while also offering protection from collisions). 

	Regarding claim 5 (Currently Amended), Nakanishi in view of Johnson teaches all elements as stated above including, wherein 
	the surrounding information generator generates information on a shape of the target object on the basis of the far information (Johnson Paragraph 0102 teaches the far sensor is a scanning LIDAR which can create a three-dimensional map. Furthermore, the sensor disclosed in the Instant Application was LIDAR and therefore would perform identically), and 
	the control means includes a travel controller (Nakanishi Paragraph 0007 Lines 12-17 discloses that the control unit includes a travel control and directional change control) configured to control travel of the vacuum cleaner body on the basis of the shape information. (Paragraph 0007 Lines 13-17 discloses “In the travel control, while a distance between the main casing and a sideward object detected by the distance measuring sensor is kept within a specified distance range, the motor is driven so as to make the main casing travel along the object.” The distance measuring sensor is the scanning LIDAR and the shape information would be provided to the control unit to control travel based on the sensed information)

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Schnittman (US20120173070).
		Regarding claim 6 (Currently Amended), Nakanishi discloses the autonomous vacuum cleaner according to claim 1, wherein the control means includes: a storage (Paragraph 0031 The control unit includes a storage means such as memory).

	Nakanishi fails to disclose that the storage is configured to store a plurality of travel schedules in accordance with cleaning target spaces; a determiner configured to determine a cleaning target space on the basis of the surrounding information; and a selector configured to select the travel schedule on the basis of a determination result of the determiner.

	Schnittman teaches a storage configured to store a plurality of travel schedules in accordance with cleaning target spaces; (Paragraph 0030 teaches “In certain implementations, the determined relative orientation of the first obstacle to the second obstacle is stored (e.g., in a memory)”)
	a determiner configured to determine a cleaning target space on the basis of the surrounding information (Paragraph 0069 teaches that “the controller includes directing robot to traverse a cleaning surface in a coverage mode. For example, the controller may direct the robot to traverse the cleaning surface in one or more of the following coverage modes: SPOT COVERAGE; RANDOM; and STRAIGHT.” The controller determines a cleaning space and directs the robot to clean there.”; and 
	a selector configured to select the travel schedule on the basis of a determination result of the determiner (Paragraph 0069 teaches that the controller selects a surface to clean then selects a mode for the robot to clean the area in).
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakanishi with the teachings of Schnittman to provide a storage configured to store a plurality of travel schedules in accordance .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moshkina-Martinson (US20180284786) discloses a robot with automatic styles that includes cleaning dimensions such as cleaning time, coverage, and obstacle avoidance. Song (US20180177372) disclose a cleaning robot capable of sensing obstacles located at various positions to improve stability during travel. Burlutskiy (US20130206177) discloses an operation of a robotic cleaner includes generating at least one map including information regarding a space to be cleaned by using information measured by at least one sensor. Friedman (US20090194137) discloses a service robot, such as a robotic cleaner, can be configured to more effectively service an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723